UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811- 4098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: June 30, 2011 Item 1: Schedule of Investments Vanguard PRIMECAP Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Common Stocks (98.0%) Consumer Discretionary (10.6%) * DIRECTV Class A 17,230,962 875,678 * Amazon.com Inc. 2,371,100 484,866 1 Whirlpool Corp. 5,900,000 479,788 Sony Corp. ADR 9,750,000 257,303 Walt Disney Co. 5,660,000 220,966 * Bed Bath & Beyond Inc. 3,575,975 208,730 TJX Cos. Inc. 3,475,000 182,542 Kohl's Corp. 3,127,700 156,416 Target Corp. 3,019,000 141,621 Mattel Inc. 4,247,800 116,772 Limited Brands Inc. 2,252,493 86,608 Carnival Corp. 1,415,000 53,246 Lowe's Cos. Inc. 1,000,000 23,310 *,^ Eastman Kodak Co. 6,000,000 21,480 Consumer Staples (1.0%) Costco Wholesale Corp. 2,850,000 231,534 Procter & Gamble Co. 510,000 32,421 Kellogg Co. 448,000 24,783 PepsiCo Inc. 164,000 11,550 CVS Caremark Corp. 250,000 9,395 Energy (7.8%) Noble Energy Inc. 6,300,000 564,669 EOG Resources Inc. 3,816,000 398,963 Schlumberger Ltd. 4,127,000 356,573 Peabody Energy Corp. 4,996,400 294,338 Hess Corp. 3,775,000 282,219 Petroleo Brasileiro SA ADR Type A 6,973,800 213,956 Cenovus Energy Inc. 2,194,476 82,644 National Oilwell Varco Inc. 1,038,000 81,182 Encana Corp. 2,220,000 68,354 * Southwestern Energy Co. 808,400 34,664 Petroleo Brasileiro SA ADR 697,830 23,628 Transocean Ltd. 250,000 16,140 Noble Corp. 200,000 7,882 Financials (4.2%) Marsh & McLennan Cos. Inc. 18,000,000 561,420 * Berkshire Hathaway Inc. Class B 2,500,000 193,475 Chubb Corp. 2,550,000 159,656 Discover Financial Services 5,673,400 151,763 Charles Schwab Corp. 8,720,200 143,447 Bank of New York Mellon Corp. 1,900,000 48,678 Progressive Corp. 1,500,000 32,070 Wells Fargo & Co. 600,000 16,836 Weyerhaeuser Co. 400,000 8,744 Health Care (22.6%) *,1 Biogen Idec Inc. 12,527,944 1,339,488 * Amgen Inc. 22,214,000 1,296,187 Eli Lilly & Co. 26,408,000 991,092 Novartis AG ADR 15,673,465 957,805 Roche Holding AG 5,601,400 937,791 Medtronic Inc. 21,831,652 841,174 * Boston Scientific Corp. 31,731,760 219,266 * Life Technologies Corp. 3,310,500 172,378 GlaxoSmithKline plc ADR 3,810,000 163,449 Johnson & Johnson 2,000,000 133,040 Abbott Laboratories 186,009 9,788 Sanofi ADR 165,000 6,628 Industrials (15.4%) FedEx Corp. 12,292,470 1,165,941 CH Robinson Worldwide Inc. 8,201,000 646,567 Honeywell International Inc. 8,400,000 500,556 Southwest Airlines Co. 34,521,300 394,233 Caterpillar Inc. 3,520,400 374,782 United Parcel Service Inc. Class B 3,527,500 257,261 Union Pacific Corp. 2,434,700 254,183 Boeing Co. 3,140,000 232,140 Deere & Co. 2,438,700 201,071 *,1 Alaska Air Group Inc. 2,400,000 164,304 ^ Canadian Pacific Railway Ltd. 2,041,800 127,245 European Aeronautic Defence and Space Co. NV 3,600,000 120,484 Donaldson Co. Inc. 1,600,000 97,088 Expeditors International of Washington Inc. 1,640,000 83,952 * AMR Corp. 15,504,550 83,724 PACCAR Inc. 750,000 38,317 Granite Construction Inc. 1,440,000 35,323 Pall Corp. 205,000 11,527 Norfolk Southern Corp. 53,100 3,979 Rockwell Automation Inc. 25,000 2,169 Information Technology (29.5%) Texas Instruments Inc. 33,216,900 1,090,511 Oracle Corp. 32,927,700 1,083,651 * Google Inc. Class A 1,770,160 896,374 * Intuit Inc. 15,000,000 777,900 * Adobe Systems Inc. 24,221,000 761,750 Microsoft Corp. 28,690,000 745,940 Qualcomm Inc. 9,105,300 517,090 Telefonaktiebolaget LM Ericsson ADR 26,014,000 374,081 * EMC Corp. 11,272,800 310,566 Hewlett-Packard Co. 7,950,000 289,380 Intel Corp. 12,400,000 274,784 Corning Inc. 14,885,900 270,179 * NVIDIA Corp. 15,500,000 246,992 * Symantec Corp. 12,009,200 236,821 * Research In Motion Ltd. 7,491,100 216,118 Accenture plc Class A 3,379,800 204,208 * Micron Technology Inc. 20,000,000 149,600 1 Plantronics Inc. 3,701,500 135,216 Applied Materials Inc. 10,081,200 131,156 KLA-Tencor Corp. 3,000,000 121,440 * Motorola Solutions Inc. 1,838,571 84,648 ASML Holding NV ADR 1,278,056 47,237 Activision Blizzard Inc. 4,000,000 46,720 * eBay Inc. 1,300,000 41,951 * Motorola Mobility Holdings Inc. 1,608,750 35,457 * Rambus Inc. 2,000,000 29,360 Cisco Systems Inc. 1,750,000 27,317 * Entegris Inc. 2,583,472 26,145 * Apple Inc. 45,000 15,105 Altera Corp. 300,000 13,905 * Dell Inc. 750,000 12,502 Visa Inc. Class A 134,570 11,339 Mastercard Inc. Class A 4,900 1,477 Materials (6.4%) Potash Corp. of Saskatchewan Inc. 18,700,000 1,065,713 Monsanto Co. 9,207,060 667,880 Domtar Corp. 1,023,560 96,952 Freeport-McMoRan Copper & Gold Inc. 1,200,000 63,480 Praxair Inc. 550,000 59,614 Vulcan Materials Co. 1,460,000 56,254 Telecommunication Services (0.2%) * Sprint Nextel Corp. 10,530,000 56,757 Utilities (0.3%) * AES Corp. 4,983,000 63,483 Public Service Enterprise Group Inc. 851,000 27,777 NextEra Energy Inc. 179,440 10,311 Total Common Stocks (Cost $19,769,552) Market Value Coupon Shares ($000) Temporary Cash Investment (2.0%) Money Market Fund (2.0%) 2,3 Vanguard Market Liquidity Fund (Cost $605,497) 0.140% 605,496,735 605,497 Total Investments (100.0%) (Cost $20,375,049) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,662,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Includes $6,295,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADRAmerican Depositary Receipt. PRIMECAP Fund A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 29,560,108 1,058,275  Temporary Cash Investments 605,497   Total 30,165,605 1,058,275  D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: PRIMECAP Fund Current Period Transactions September 30, Proceeds June. 30, 2010 from 2011 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Alaska Air Group Inc. 122,982  604  164,304 Biogen Idec Inc. 704,329  2,456  1,339,488 Intuit Inc. 750,965  114,165  NA 1 Plantronics Inc. 125,037   555 135,216 Whirlpool Corp. 477,664   8,024 479,788 2,180,977 8,579 2,118,796 1 Not applicable  At June 30, 2011, the security was still held, but the issuer was no longer an affiliated company of the fund. E. At June 30, 2011, the cost of investment securities for tax purposes was $20,375,049,000. Net unrealized appreciation of investment securities for tax purposes was $10,848,831,000, consisting of unrealized gains of $12,897,355,000 on securities that had risen in value since their purchase and $2,048,524,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement Income Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (21.4%) Vanguard Total Stock Market Index Fund Investor Shares 29,812,419 992,455 International Stock Fund (9.2%) Vanguard Total International Stock Index Fund Investor Shares 26,223,517 428,492 Bond Funds (64.4%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 195,280,473 2,069,973 Vanguard Inflation-Protected Securities Fund Investor Shares 68,580,070 920,345 Money Market Funds (5.0%) Vanguard Prime Money Market Fund Investor Shares 231,640 1 Vanguard Market Liquidity Fund, 0.140% 1,970,000 1,970 Total Investment Companies (Cost $4,315,259) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2011, the cost of investment securities for tax purposes was $4,315,259,000. Net unrealized appreciation of investment securities for tax purposes was $329,616,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2005 Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (23.5%) Vanguard Total Stock Market Index Fund Investor Shares 15,922,746 530,068 International Stock Fund (10.1%) Vanguard Total International Stock Index Fund Investor Shares 13,950,926 227,958 Bond Funds (62.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 92,805,491 983,738 Vanguard Inflation-Protected Securities Fund Investor Shares 30,978,866 415,737 Money Market Fund (4.3%) Vanguard Prime Money Market Fund Investor Shares 96,345 Total Investments (100.0%) (Cost $2,053,834) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Target Retirement 2005 Fund A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2011, the cost of investment securities for tax purposes was $2,053,834,000. Net unrealized appreciation of investment securities for tax purposes was $200,012,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2010 Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (33.5%) Vanguard Total Stock Market Index Fund Investor Shares 50,857,562 1,693,048 International Stock Fund (14.3%) Vanguard Total International Stock Index Fund Investor Shares 44,387,579 725,293 Bond Funds (51.5%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 191,035,728 2,024,979 Vanguard Inflation-Protected Securities Fund Investor Shares 43,299,622 581,081 Money Market Funds (0.7%) Vanguard Prime Money Market Fund Investor Shares 36,133 Total Investment Companies (Cost $4,708,368) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2011, the cost of investment securities for tax purposes was $4,708,368,000. Net unrealized appreciation of investment securities for tax purposes was $352,166,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2015 Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (41.2%) Vanguard Total Stock Market Index Fund Investor Shares 181,670,243 6,047,802 International Stock Fund (17.7%) Vanguard Total International Stock Index Fund Investor Shares 158,854,531 2,595,683 Bond Funds (41.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 542,245,038 5,747,798 Vanguard Inflation-Protected Securities Fund Investor Shares 21,684,446 291,005 Total Investment Companies (Cost $13,318,118) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2011, the cost of investment securities for tax purposes was $13,318,118,000. Net unrealized appreciation of investment securities for tax purposes was $1,364,170,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Target Retirement 2015 Fund Vanguard Target Retirement 2020 Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (46.7%) Vanguard Total Stock Market Index Fund Investor Shares 169,106,677 5,629,561 International Stock Fund (20.0%) Vanguard Total International Stock Index Fund Investor Shares 147,738,465 2,414,047 Bond Fund (33.3%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 377,844,438 4,005,151 Total Investment Companies (Cost $10,965,534) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.140% (Cost $559) 559,201 559 Total Investments (100.0%) (Cost $10,966,093) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2011, the cost of investment securities for tax purposes was $10,966,093,000. Net unrealized appreciation of investment securities for tax purposes was $1,083,225,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2025 Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (51.8%) Vanguard Total Stock Market Index Fund Investor Shares 261,542,313 8,706,743 International Stock Fund (22.5%) Vanguard Total International Stock Index Fund Investor Shares 230,682,599 3,769,354 Bond Fund (25.7%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 407,757,322 4,322,228 Total Investment Companies (Cost $15,016,385) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2011, the cost of investment securities for tax purposes was $15,016,385,000. Net unrealized appreciation of investment securities for tax purposes was $1,781,940,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2030 Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (57.0%) Vanguard Total Stock Market Index Fund Investor Shares 157,038,736 5,227,820 International Stock Fund (24.5%) Vanguard Total International Stock Index Fund Investor Shares 137,392,770 2,244,998 Bond Fund (18.5%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 160,023,503 1,696,249 Total Investment Companies (Cost $8,167,524) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.140% (Cost $1,494) 1,494,478 1,494 Total Investments (100.0%) (Cost $8,169,018) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2011, the cost of investment securities for tax purposes was $8,169,018,000. Net unrealized appreciation of investment securities for tax purposes was $1,001,543,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2035 Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (62.1%) Vanguard Total Stock Market Index Fund Investor Shares 218,218,088 7,264,480 International Stock Fund (26.8%) Vanguard Total International Stock Index Fund Investor Shares 192,061,633 3,138,287 Bond Fund (11.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 122,901,410 1,302,755 Total Investment Companies (Cost $10,300,015) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.140% (Cost $469) 469,000 469 Total Investments (100.0%) (Cost $10,300,484) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2011, the cost of investment securities for tax purposes was $10,300,484,000. Net unrealized appreciation of investment securities for tax purposes was $1,405,507,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2040 Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (63.1%) Vanguard Total Stock Market Index Fund Investor Shares 106,380,253 3,541,399 International Stock Fund (27.1%) Vanguard Total International Stock Index Fund Investor Shares 93,062,091 1,520,634 Bond Fund (9.7%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 51,287,109 543,643 Total Investment Companies (Cost $4,909,399) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.140% (Cost $1,091) 1,090,807 1,091 Total Investments (99.9%) (Cost $4,910,490) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2011, the cost of investment securities for tax purposes was $4,910,490,000. Net unrealized appreciation of investment securities for tax purposes was $696,277,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2045 Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (63.1%) Vanguard Total Stock Market Index Fund Investor Shares 122,734,396 4,085,828 International Stock Fund (27.1%) Vanguard Total International Stock Index Fund Investor Shares 107,396,301 1,754,856 Bond Fund (9.7%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 58,928,316 624,640 Total Investments (99.9%) (Cost $5,671,883) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2011, the cost of investment securities for tax purposes was $5,671,883,000. Net unrealized appreciation of investment securities for tax purposes was $793,441,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2050 Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (62.9%) Vanguard Total Stock Market Index Fund Investor Shares 44,360,030 1,476,745 International Stock Fund (27.2%) Vanguard Total International Stock Index Fund Investor Shares 38,990,805 637,110 Bond Fund (9.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 21,999,338 233,193 Total Investment Companies (Cost $2,049,206) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.140% (Cost $455) 455,189 455 Total Investments (100.0%) (Cost $2,049,661) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2011, the cost of investment securities for tax purposes was $2,049,661,000. Net unrealized appreciation of investment securities for tax purposes was $297,842,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Target Retirement 2055 Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (63.0%) Vanguard Total Stock Market Index Fund Investor Shares 1,957,396 65,162 International Stock Fund (27.0%) Vanguard Total International Stock Index Fund Investor Shares 1,706,979 27,892 Bond Fund (10.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 975,438 10,339 Total Investment Companies (Cost $100,828) Temporary Cash Investment (0.4%) Money Market Fund (0.4%) 1 Vanguard Market Liquidity Fund, 0.140% (Cost $448) 448,113 448 Total Investments (100.4%) (Cost $101,276) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. Target Retirement 2055 Fund A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2011, the cost of investment securities for tax purposes was $101,276,000. Net unrealized appreciation of investment securities for tax purposes was $2,565,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDCHESTER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 18, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDCHESTER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 18, 2011 VANGUARD CHESTER FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 18, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
